Bronson, Chief Justice.
. The plaintiff recovered $2,324.79, besides costs; and it is not alleged that he recovered more than *59was justly due. There would be no use, therefore, in allowing the defendant to plead and have a trial. He relies on a promise by the plaintiff, to accept less than the amount recovered in satisfaction of the debt; and, having paid $1,200 and the costs, insists that he has performed the agreement. The plaintiff is still willing to abide by the promise, but insists that, according to its terms, the sum of $700 remains due him. And so the parties are at -issue in their papers as to how much was to be paid. If the defendant could prevail on the question of fact, he is then met by the difficulty that a promise or agreement to accept a less sum in satisfaction of a greater one, without a release, is void for the want of consideration. (Seymour agt. Minium, 17 John. 169.) All we can do for the defendant is, to direct satisfaction of the judgment to be acknowledged on payment of the sum of $700, which the plaintiff still offers to accept.
Eule accordingly.